UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7560



UNITED STATES OF AMERICA,

                                                           Plaintiff,

          versus

JOSEPH NATHANIEL BROWN, JR., a/k/a Joe Jr.,

                                              Defendant - Appellant,

          versus

CHARLES DAVID WHALEY,

                                                            Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-93-151)

Submitted:   January 11, 1996             Decided:   January 24, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Nathaniel Brown, Jr., Appellant Pro Se.         Charles David
Whaley, MORCHOWER, LUXTON & WHALEY, Richmond,          Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying his

request for monetary sanctions from his attorney if his attorney

failed to comply with a court order by a certain date. We have

reviewed the record and the district court's opinion, and find no

reversible error. Accordingly, we affirm on the reasoning of the
district court. United States v. Brown, No. CR-93-151 (E.D. Va.
Aug. 29, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                3